United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-2927
                                 ___________

Neng Por Yang,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Terry Nutter, acting in his individual   *
capacity as Minneapolis Police Officer; * [UNPUBLISHED]
Anthony Leone, acting in his individual *
capacity as Minneapolis Police Officer; *
John Doe 1; John Doe 2, acting in        *
their individual capacities as Unknown *
Federal Agents of the United States      *
Government,                              *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: February 2, 2012
                              Filed: February 7, 2012
                                ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Neng Por Yang challenges the district court’s1 dismissal of his action asserting
42 U.S.C. § 1983 claims and a common law negligence claim against state and federal
law enforcement officers. We initially note that the appeal is timely, see Fed. R. App.
P. 4(a)(1)(B) (when United States or its officer or agency is party, notice of appeal may
be filed by any party within 60 days after judgment or order appealed from is entered),
and we conclude, upon careful de novo review, that dismissal was appropriate, see B
& B Hardware, Inc. v. Hargis Indus., Inc., 569 F.3d 383, 387 (8th Cir. 2009) (de novo
review of Fed. R. Civ. P. 12(b)(6) dismissal).

        First, we agree with the district court that Yang’s claims were precluded under
the doctrines of res judicata and collateral estoppel. See 28 U.S.C. § 1738 (judicial
proceedings of any state court shall have same full faith and credit in every court
within United States as they have by law or usage in courts of such state from which
they are taken); Zutz v. Nelson, 601 F.3d 842, 845, 847-48 (8th Cir. 2010) (reciting
elements of res judicata and noting that it applies to all claims that were actually
litigated and that could have been litigated in earlier action), cert. denied, 131 S. Ct.
524 (2010); Aufderhar v. Data Dispatch, Inc., 452 N.W.2d 648, 650 (Minn. 1990)
(Minnesota does not require “mutuality” of parties as predicate to invocation of
collateral estoppel; although defendant was not party to earlier proceeding, he may
invoke collateral estoppel in subsequent litigation by plaintiff who was claimant in
earlier proceeding if (1) issue was identical to one in prior adjudication, (2) there was
final judgment on merits, (3) estopped party was party to prior adjudication; and (4)
estopped party was given full and fair opportunity to be heard on adjudicated issue).
We also agree with the district court that these doctrines applied notwithstanding
Yang’s unsupported and conclusory allegations of fraud in the prior state-court
proceedings.


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting in part the report and recommendation of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.

                                          -2-
        Second, we agree with the district court that the Federal Tort Claims Act
provided the exclusive remedy for Yang’s negligence claim against the federal
defendants, see 28 U.S.C. § 2679(b)(1) (remedy against United States provided by this
title for personal injury arising from negligent or wrongful act of any government
employee while acting within scope of his office or employment is exclusive of any
other civil action for money damages by reason of same subject matter against
employee whose act or omission gave rise to claim), and that his negligence claim was
not timely, see 28 U.S.C. § 2401(b) (tort claim against United States shall be forever
barred unless action is begun within six months after date of mailing, by certified or
registered mail, of notice of final denial of claim by agency to which it was presented).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-